Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
1.	The amendment filed on 11/30/2022 has been made of record and entered.  Claims 1, 6, 10-11, 14-15, & 17 have been amended.  Claims 5, 12, & 16 have been canceled.
	Claims 1-4, 6-11, 13-15, & 17-21 are currently pending in this application.

Status of Withdrawn Claim(s)
2.	Claims 14-15 & 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/15/2022.

Claim Rejections - 35 USC § 112 (Second Paragraph)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Claim 7 recites the limitation "the one or more metal atoms" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
B.	Claim 8 recites the limitation "the one or more metal atoms" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
C.	Claim 9 recites the limitation "the one or more metal atoms" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
D.	Claim 10 recites the limitation "the one or more metal atoms" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102(a)(1)
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1-4, 6-10, & 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okubo (US 2005/0065026 A1).
	Okubo teaches a precious metal-metal oxide composite cluster, wherein said cluster is formed as a single particle by comprising a precious metal portion comprising a single atom or an aggregate of a plurality of atoms consisting of one or more precious metals, and wherein said particle has a particle size of between 1 and 100 nm (See Abstract and page 4, claim 1).  Paragraph [0045] of the reference teaches platinum/cerium oxide composite cluster, which was prepared and carried by a gamma-alumina carrier, wherein the particle sizes of platinum, cerium oxide and zirconium oxide of the catalyst were 2 to 5 nm.
	Regarding claims 1 & 6-10, the reference teaches the claimed nanocomposite catalyst, and the teaching of “a plurality of atoms” as disclosed by the reference appears meets the claimed limitation on “1-100 metal atoms” (as recited in the instant claim 1).
	Regarding claims 2-4, the claimed limitations are met by the reference because the reference teaches the same support material as claimed.
	Regarding claim 13, the claimed metal oxide clusters dimension of 0.5 nm to 10 nm are falling within the disclosed particle size range of 1 and 100 nm, thus the claim is met by the reference.

Claim Rejections - 35 USC § 102(a)(2)
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1-4, 6-11, & 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lou et al. (US 11,351,522 B2).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Lou et al. ‘522 appears to teach the claimed nanocomposite catalyst comprising: a support; a multiplicity of nanoscale metal oxide clusters coupled to the support; and one or more metal atoms coupled to each of the nanoscale metal oxide clusters (See col. 2, lines 4-17 and lines 43-49; col. 4, line 63- col. 5, line 24).  See also entire reference for more details.
	No patentable distinction is seen between the claimed nanocomposite catalyst and that disclosed by the reference, thus the instant claims are anticipated.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo (US 2005/0065026 A1) in view of Wheelock (US 4,219,447).
	Okubo teaches a precious metal-metal oxide composite cluster as disclosed above, except for “the support comprises SiO2”.
	The reference while does not teach the SiO2 support as claimed, however it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to utilize the SiO2 support in place of the gamma-alumina carrier of the reference because silica (SiO2) is a known and useful catalyst support or carrier for preparing catalysts in the catalyst art, as evidenced by Wheelock ‘447 (See Wheelock ‘447 at col. 3, lines 43-60).

Response to Applicants’ Arguments
7.	The remarks filed on 11/30/2022 have been fully reviewed and considered, and the arguments are not deemed persuasive in view of the new ground of rejection(s) and/or objection(s) above.
	Applicants’ arguments regarding the rejection made over Lou et al. (US 11,351,522 B2) is not found persuasive because this reference has an earlier date of a provisional application of June 11, 2019, which is prior to the earliest effective filing date of July 19, 2019 of the instant application, which qualifies as a prior art under a 102(a)(2).

Conclusion
8.	Claims 1-4, 6-11, 13-15, & 17-21 are pending.  Claims 1-4, 6-11, & 13 are rejected.  Claims 14-15 & 17-21 are withdrawn due to nonelected (distinct) invention(s).  No claims are allowed.

Contacts
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:30 am – 5:00 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
December 09, 2022